      Case: 1:20-cv-00512 Document #: 82 Filed: 07/20/20 Page 1 of 9 PageID #:1114




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 DAVID MUTNICK, for himself and others              )
 similarly situated,                                ) Case No. 1:20-cv-00512
                                                    )
         Plaintiff,                                 ) Judge Sharon Johnson Coleman
                                                    )
 v.                                                 ) Magistrate Judge Maria Valdez
                                                    )
 CLEARVIEW AI, INC.; HOAN TON-THAT;                 )
 and RICHARD SCHWARTZ,                              )
                                                    )
         Defendants.                                )



           PLAINTIFF DAVID MUTNICK’S MOTION FOR CONSOLIDATION

        Plaintiff David Mutnick, by his attorneys, respectfully moves this Court, pursuant to

Federal Rule of Civil Procedure 42(a)(2), to consolidate all related cases – namely: (a) Hall v.

Clearview AI, Inc., No. 1:20-cv-00846; (b) Marron v. Clearview AI, Inc., No. 1:20-cv-02989; and

(c) Thornley v. Clearview AI, Inc., No. 1:20-cv-03943 (with Mutnick, collectively, the “Related

Clearview Cases”). In support of this motion, Plaintiff Mutnick states as follows:

                                       INTRODUCTION

        The Related Clearview Cases are now pending before this Court. Each of those cases

involves overlapping factual and legal issues related to Defendant Clearview AI, Inc.’s unlawful

harvesting of Plaintiffs’ and putative class members’ biometric data in violation of the Illinois

Biometric Information Privacy Act (“BIPA”), 740 ILCS § 14/1, et seq. Previously, the Court

denied an attempt by Defendants Clearview AI, Inc.; Hon Ton-That and Richard Schwartz (the

“Clearview Defendants”), as well as CDW Government LLC (“CDW-G”), to consolidate Mutnick

and Hall (Marron and Thornley had not yet been filed) on the grounds that consolidation was



                                                1
    Case: 1:20-cv-00512 Document #: 82 Filed: 07/20/20 Page 2 of 9 PageID #:1115




premature. At the time, the possibility existed that several cases filed against Clearview AI, Inc. in

the Southern District of New York (the “New York Cases”) would be transferred to this District.

Ultimately, the Southern District of New York decided against transfer.

        With the issues surrounding the New York Cases resolved and the Court having extended

the time for the Clearview Defendants to answer the various complaints, the Court should

consolidate the Related Clearview Cases and grant Plaintiffs leave to file a consolidated complaint.

Consolidation promotes convenience and judicial economy and does not prejudice any party.

        Counsel in Hall, Marron and Thornley 1 agree to consolidation. Counsel for the Clearview

Defendants did not respond to Plaintiff Mutnick’s inquiry as to whether they would agree to this

motion. While counsel for CDW-G indicated they would inquire of their client, given the lack of

response from the Clearview Defendants, Plaintiff Mutnick moved forward with filing this motion.

                                      BACKGROUND FACTS

The Related Clearview Cases

        On January 22, 2020, Plaintiff Mutnick filed the complaint in this action, and it was

assigned to the Honorable Sharon Johnson Coleman under case number 1:20-cv-512. Dkt. 1. On

January 29, 2020, Plaintiff Mutnick filed a First Amended Complaint (the “Amended Complaint”).

Dkt. 6. In the Amended Complaint, Plaintiff Mutnick seeks compensatory, punitive, declaratory

and injunctive relief against the Clearview Defendants 2 for their alleged violations of BIPA and

the constitutional rights of Plaintiff Mutnick and members of putative nationwide and Illinois

classes. Specifically, Plaintiff Mutnick alleges that the Clearview Defendants covertly scraped his

and class members’ images from the internet and then used artificial intelligence algorithms to


1
  Counsel in Thornley intend to move for remand. They agree to consolidation if their case is not remanded.
As discussed below, Plaintiffs in Mutnick, Hall and Marron seek to have all four cases consolidated which
will dispense with the anticipated procedural motion in Thornley.
2
  On July 6, 2020, Plaintiff Mutnick filed a Notice of Voluntary Dismissal as to CDW-G. Dkt. 74.
                                                    2
      Case: 1:20-cv-00512 Document #: 82 Filed: 07/20/20 Page 3 of 9 PageID #:1116




unlawfully scan the facial geometry of each individual depicted in the images in violation of

privacy laws and citizens’ civil liberties. Dkt. 6, ¶¶ 2-9, 68-136.

          On February 5, 2020, the complaint in Hall was filed against Clearview AI, Inc. and CDW-

G and assigned to the Honorable John Z. Lee. Hall Dkt. 1. Pursuant to a motion for reassignment

filed by Plaintiff Mutnick (Dkt. 34, 40), Hall was reassigned to the Honorable Sharon Johnson

Coleman. Dkt. 37. The Hall complaint is based on the same nucleus of operative facts as those

alleged in the Amended Complaint and seeks compensatory, punitive, declaratory and injunctive

relief against each of the named defendants for their alleged violations of BIPA, among other

claims. See Hall Dkt. 1.

          On May 20, 2020, the complaint in Marron was filed against the Clearview Defendants

and CDW-G 3 and assigned to the Honorable Gary Feinerman. Marron Dkt. 1. Pursuant to a motion

for reassignment filed by Plaintiff Mutnick (Dkt. 71), Marron was reassigned to the Honorable

Sharon Johnson Coleman. Dkt. 72. The Marron complaint is based on the same nucleus of

operative facts as those alleged in the Amended Complaint and seeks statutory damages and

equitable relief against each of the named defendants for their alleged violations of BIPA, among

other claims. Marron Dkt. 1.

          On May 27, 2020, the complaint in Thornley was filed in the Circuit Court of Cook County,

Illinois against Defendant Clearview AI, Inc. Thornley Dkt. 1-2. On June 30, 2020, Thornley was

removed to this District and assigned to the Honorable John J. Tharp, Jr. Thornley Dkt. 1, 6.

Pursuant to a motion for reassignment filed by Plaintiff Mutnick (Dkt. 77), Thornley was

reassigned to the Honorable Sharon Johnson Coleman. Dkt. 79. The Thornley complaint is based

on the same nucleus of operative facts as those alleged in the Amended Complaint and seeks



3
    On July 10, 2020, the Plaintiffs in Marron filed a Notice of Voluntary Dismissal as to CDW-G. Dkt. 31.
                                                      3
    Case: 1:20-cv-00512 Document #: 82 Filed: 07/20/20 Page 4 of 9 PageID #:1117




declaratory relief and statutory damages against Clearview AI, Inc. for its alleged violation of

BIPA. See Dkt. 1-2.

Defendants’ Previous Efforts to Consolidate

       Prior to the filing of Marron and Thornley, the Clearview Defendants and CDW-G sought

to consolidate Mutnick and Hall, contending that they “involve identical legal issues and factual

issues, and the putative Illinois classes are substantively identical.” Dkt. 42 ¶ 13; see also Dkt. 43

(adopting and incorporating Dkt. 42). They concluded that consolidation “will maximize

efficiencies for the parties and result in substantial savings of judicial time and effort.” Dkt. 42 ¶

14; see also Dkt. 43.

       Plaintiff Mutnick opposed consolidation at that time on the grounds that consolidation was

premature, among other things, because it was unknown whether the New York Cases would be

transferred to this District. Dkt. 54 at 3-4. The Court did not consolidate Mutnick and Hall, finding

that consolidation was premature. Dkt. 61 at 3. Since the Court entered its order denying

consolidation, the judge presiding over the New York Cases declined to transfer them to this Court.

See Dkt. 73.

       Contemporaneously with the filing of this motion, counsel for Plaintiff Mutnick is

providing a copy of it to counsel of record in Hall, Marron and Thornley. As noted above, counsel

for Plaintiff Mutnick has already notified all counsel of the motion.




                                                  4
      Case: 1:20-cv-00512 Document #: 82 Filed: 07/20/20 Page 5 of 9 PageID #:1118




                                            ARGUMENT

I.      Legal Standards

        “If actions before the court involve a common question of law or fact, the court may . . .

consolidate the actions.” Fed. R. Civ. P. 42(a)(2). Where related suits “are pending in the same

court,” the “best means of avoiding wasteful overlap . . . is to consolidate all before a single judge.”

Hedick v. Kraft Heinz Co., No. 19-cv-1339, 2019 WL 4958238, at *3 (N.D. Ill. Oct. 8, 2019). In

determining whether to consolidate related actions, “a court should consider whether the proposed

consolidation would promote convenience and judicial economy . . . and whether it would cause

prejudice to any party.” Sylverne v. Data Search N.Y., Inc., No. 08 C 31, 2008 WL 4686163, at *1

(N.D. Ill. May 28, 2008) (internal citations omitted).

II.     The Court Should Consolidate the Related Clearview Cases.

        A.      The Related Clearview Cases Involve Common Questions of Fact and Law.

        As the Court previously has determined in connection with Plaintiff Mutnick’s various

motions for reassignment, the Related Clearview Cases involve common questions of fact and law.

Regarding the former, each Plaintiff seeks relief from Clearview AI, Inc. in connection with the

covert scraping of images from the internet, and the subsequent unlawful scanning of their facial

geometries, as well as the facial geometries of class members. Dkt. 6, ¶¶ 2-9, 13, 15, 42-47, 50-

56; Hall Dkt. 1, ¶¶ 1-3, 9-14, 17, 24-36; Marron Dkt. 1 ¶¶ 1-4, 28-32; Thornley Dkt. 1-2 ¶¶ 7-22,

33-39. Regarding the latter, both cases involve identical legal issues – e.g.: (a) whether Clearview

AI, Inc. violated BIPA; (b) whether declaratory and injunctive relief are proper; and (c) whether

Plaintiffs are entitled to attorneys’ fees and costs. Dkt. 6, ¶¶ 21-26, 31-35, 42-47, 50-56, 93-120,

131-36, Prayer for Relief; Hall Dkt. 1, ¶¶ 20-36, 62, 71-80, Prayer for Relief; Marron Dkt. 1 ¶¶

22-48, 62-72, Prayer for Relief; Thornley Dkt. 1-2 ¶¶ 33-39, Prayer for Relief.



                                                   5
    Case: 1:20-cv-00512 Document #: 82 Filed: 07/20/20 Page 6 of 9 PageID #:1119




       Additionally, as previously addressed in the various motions for reassignment, the putative

Illinois classes alleged in each case are substantively identical. Dkt. 40 at 4; Dkt. 71 at 3-4; Dkt.

77 at 4. In short, each matter defines a class of Illinois residents whose biometric identifiers or

information is or was contained in the biometric database of Defendant Clearview AI, Inc. See id.

       B.      Consolidation Will Promote Convenience and Judicial Economy and Avoids
               Prejudice.

       Given the overlapping factual and legal issues and putative Illinois classes, the proposed

consolidation will promote convenience and judicial economy and avoid prejudice. At the

Clearview Defendants’ request, the Court has granted them until September 30, 2020 to respond

to the outstanding complaints. 4 Dkt. 81; Hall Dkt. 53; Marron Dkt. 34. Consolidation alleviates

the need for the Clearview Defendants to respond to four separate complaints, or the possibility of

the Court having to analyze and rule on four separate motions to dismiss. Moreover, it allows the

parties to conduct one Rule 26(f) conference, and the Court to enter one case management order.

All Plaintiffs agree to consolidation (with the Thornley caveat noted above). Given that the

defendants’ previously pushed for consolidation, they cannot credibly argue against it now.

Moreover, given that consolidation will reduce the number of filings the defendants have to make,

consolidation avoids the prejudice that additional work would create.

       C.      The Court Should Include Thornley in the Consolidation.

       Counsel in Thornley has stated that they agree to consolidation in the event this Court does

not remand Thornley to state court. However, this Court should not wait to consolidate Thornley,

as consolidation presently is proper. Allowing Thornley to proceed on a separate track would



4
 It appears that CDW-G is required to file an answer in Hall on July 30, 2020. If the Court grants this
motion, it should strike the date on which CDW-G is to answer the complaint in Hall and, to the extent
CDW-G is included in the requested consolidated complaint, order that the answer or other responsive
pleading is due on September 30, 2020.
                                                  6
       Case: 1:20-cv-00512 Document #: 82 Filed: 07/20/20 Page 7 of 9 PageID #:1120




counteract the purpose of consolidation. Indeed, as discussed below, one of the purposes of

consolidation is to file a consolidated complaint on behalf of all Plaintiffs.

III.      The Court Should Grant Plaintiffs Leave to File a Consolidated Complaint.

          In connection with consolidation, the Court should grant Plaintiffs leave to file a

consolidated complaint. 5 In order to give the defendants sufficient time to review and respond to

the consolidated complaint before the September 30, 2020 answer date, Plaintiffs propose filing

the consolidated complaint on or before August 14, 2020 with the caption:

                                                        )
    In re Clearview AI, Inc. Privacy Litigation         ) Master Case No. 1:20-cv-00512
                                                        )
    This Document Relates To:                           ) Judge Sharon Johnson Coleman
                                                        )
    _______________________/                            ) Magistrate Judge Maria Valdez


          Moving forward, when a pleading is intended to apply to all actions, the words “All

Actions” should appear after the words “This Document Relates To:” in the caption described

above. When a pleading is not intended to apply to all actions, the case number for each individual

action to which the paper is intended to apply and the last name of the first-named plaintiff in said

action shall appear immediately after the words “This Document Relates To:” in the caption

identified above, for example “1:20-cv-00512 (Mutnick).

                                           CONCLUSION

          For the foregoing reasons, the Court should consolidate Hall, Marron and Thornley with

Mutnick and grant Plaintiffs leave to file a consolidated complaint on or before August 14, 2020.




5
  Plaintiffs have already self-organized and agree to the appointment of Scott R. Drury and Michael
Kanovitz of Loevy & Loevy as interim class counsel under Federal Rule of Civil Procedure 23(g). (Counsel
in Thornley agree in the event their case is not remanded). Mr. Drury and Mr. Kanovitz intend to submit a
Rule 23(g) application in the near future.
                                                   7
   Case: 1:20-cv-00512 Document #: 82 Filed: 07/20/20 Page 8 of 9 PageID #:1121




Additionally, the Court should strike the date on which CDW-G is to answer the complaint in Hall

and, to the extent CDW-G is included in the consolidated complaint, order that the answer or other

responsive pleading is due on September 30, 2020.

       WHEREFORE, Plaintiff David Mutnick respectfully requests that the Court consolidate

Hall, Marron and Thornley with Mutnick and grant Plaintiffs leave to file a consolidated complaint

on or before August 14, 2020. Additionally, Plaintiff Mutnick respectfully requests that the Court

strike the date on which CDW-G is to answer the complaint in Hall and, to the extent CDW-G is

included in the consolidated complaint, order that the answer is due on September 30, 2020.

Dated: July 20, 2020

                                                    Respectfully submitted,

                                                    /s/ Scott R. Drury
                                                    SCOTT R. DRURY
Arthur Loevy
Michael Kanovitz
Jon Loevy
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900
arthur@loevy.com
mike@loevy.com
jon@loevy.com
drury@loevy.com




                                                8
   Case: 1:20-cv-00512 Document #: 82 Filed: 07/20/20 Page 9 of 9 PageID #:1122




                                CERTIFICATE OF SERVICE

       I, Scott R. Drury, an attorney, hereby certify that, on July 20, 2020, I filed the foregoing

document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                     /s/ Scott R. Drury
                                                     One of David Mutnick’s Attorneys
